Case: 16-12077      Date Filed: 01/02/2019     Page: 1 of 8


                                                               [DO NOT PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                   No. 16-12077
                             ________________________

                      D.C. Docket No. 5:13-cv-00009-MW-GRJ


QUINCY WILLIAMS,

                                                       Plaintiff - Appellee,

versus

NICOLAS RICKMAN,
CHAD HARRELL,
JOHN BARFIELD,

                                                       Defendant - Appellants.

                             ________________________

                     Appeal from the United States District Court
                         for the Northern District of Florida
                           ________________________

                                    (January 2, 2019)

Before WILSON and JORDAN, Circuit Judges, and GRAHAM, * District Judge.


*
  Honorable James L. Graham, United States District Judge for the Southern District of Ohio,
sitting by designation.
                   Case: 16-12077       Date Filed: 01/02/2019       Page: 2 of 8


PER CURIAM:

          Quincy Williams appeals the district court’s grant of summary judgment

against him on his claims under 42 U.S.C. § 1983. Following a review of the record,

and with the benefit of oral argument, we affirm in part and reverse in part. Because

we write for the parties, we assume their familiarity with the record and set out only

what is necessary to explain our decision. 1

          1. Mr. Williams argues that the district court erred by not sua sponte

appointing a guardian ad litem (or other representative) for him under Fed. R. Civ.

P. 17(c)(2). We disagree. The term “incompetent” in Rule 17(c)(2) generally means

a person who lacks the capacity to litigate under the law of his state of domicile, see

Thomas v. Humfield, 916 F.2d 1032, 1035 (5th Cir. 1990), and here it appears that

Mr. Williams—despite his treatment for mental health issues—was able to

adequately litigate his claims. The main case Mr. Williams relies on, Powell v.

Symons, 680 F.3d 301, 308 (3d Cir. 2012), is distinguishable because the plaintiff

there “had been adjudicated incompetent in the simultaneous criminal proceeding.”

          2.   Mr. Williams complains about the loss of certain videos from the

correctional institution where the conduct at issue took place. He asserts that the

district court should have imposed sanctions on the defendants due to the loss of the

videos. Reviewing for abuse of discretion, see Flury v. Daimler Chrysler Corp., 427


1
    On issues not specifically addressed, we affirm without further discussion.
                                                  2
               Case: 16-12077     Date Filed: 01/02/2019    Page: 3 of 8


F.3d 939, 943 (11th Cir. 2005), we find no reversible error. Significantly, there was

no bad faith on the part of the warden, who sent the videos to the inspector general.

And, as we explain below, Mr. Williams’ statements under oath—without the

videos—are sufficient to create an issue of fact as to whether he created a disturbance

warranting the use of pepper spray. The videos, though potentially helpful, were not

critical to Mr. Williams.

      3. Mr. Williams contends that issues of fact preclude the district court’s grant

of summary judgment. We agree with Mr. Williams on the excessive force claims

against Captain Harrell and Officer Rickman.

      a. Correctional officers in a prison setting can use pepper spray on an inmate,

but there must be a valid penological reason for such a use of force. See Danley v.

Allen, 540 F.3d 1298, 1306 (11th Cir. 2008); Thomas v. Bryant, 614 F.3d 1288,

1301–11 (11th Cir. 2010). The “core judicial inquiry” for an Eighth Amendment

excessive-force claim in a prison setting is “whether force was applied in a good-

faith effort to maintain or restore discipline, or maliciously and sadistically to cause

harm.” Wilkins v. Gaddy, 559 U.S. 34, 37 (2010) (citation omitted). The magistrate

judge, in a report that was adopted by the district court, concluded that Captain

Harrell was justified in deploying pepper spray against Mr. Williams because (1) he

was being disruptive (i.e., shouting profanities from his cell and kicking the cell

door), and (2) refused to stop this behavior after Captain Harrell and Officer


                                           3
              Case: 16-12077     Date Filed: 01/02/2019   Page: 4 of 8


Rickman counseled him. In reaching this conclusion, the magistrate judge and the

district court credited the testimony of Captain Harrell and Officer Rickman, and

also relied on a use of force report which confirmed their version of events. See D.E.

171 at 4–6, 11–12.

      The problem, as we see it, is that Mr. Williams denied creating a disturbance

and presented evidence creating an issue of fact as to whether the use of pepper spray

was warranted. In his verified complaint, which serves as the equivalent of an

affidavit, see Baker v. Norman, 651 F.2d 1107, 1115 (5th Cir. Unit A 1981), Mr.

Williams stated that on the day in question (1) both Captain Harrell and Assistant

Warden Barfield told him several times that he was going to get “gassed;” (2)

Captain Harrell and an unknown officer came to his cell around 3:00 p.m. and told

him to stop causing a disturbance; (3) that he “was not” causing a disturbance; and

that (4) at around 3:30 p.m., and without warning, his cell door was opened and he

was sprayed with chemical agents twice by Captain Harrell (with the second

spraying taking place 15–30 minutes after the first spraying, without any

decontamination between the two deployments). Crediting Mr. Williams’ version

of events at summary judgment, as we must, Captain Harrell’s use of pepper spray

was not penologically justified—because Mr. Williams was not misbehaving—and

constituted excessive force. See Evans v. Stephens, 407 F.3d 1272, 1278 (11th Cir.




                                          4
              Case: 16-12077       Date Filed: 01/02/2019   Page: 5 of 8


2005) (“[W]hen conflicts arise between the facts evidenced by the parties, we credit

the nonmoving party’s version.”).

      The magistrate judge and the district court reasoned that, in order to survive

summary judgment, Mr. Williams had to specifically deny each type of disruptive

behavior alleged by Captain Harrell and Officer Rickman. See D.E. 171 at 12. We

respectfully disagree. At summary judgment, the general denial of any misconduct

can, if the evidence is viewed in the light most favorable to the speaker, be taken as

a denial of specific misconduct.

      b. Mr. Williams also claimed that, after he was pepper sprayed and taken to

the shower for decontamination, Officer Rickman returned him to the same cell,

which had been only “half way cleaned.” Mr. Williams alleged that the cell walls

and toilet were covered in pepper spray residue and that he was forced to sleep on a

bare mattress that also had pepper spray residue. These conditions, he alleged,

caused burns to his skin and made it difficult for him to breathe. Under Danley, we

consider these allegations as part of the continuum of Mr. Williams’ excessive force

claim. See 540 F.3d 1298, 1308–10 (11th Cir. 2008) (characterizing the 20-minute

placement of a prisoner in a small, unventilated, contaminated cell after the lawful




                                           5
                Case: 16-12077        Date Filed: 01/02/2019       Page: 6 of 8


use of pepper spray as an excessive force claim and distinguishing it from

“conditions of confinement” claims). 2

       In Danley, we held that, even when an initial use of force against a prisoner is

constitutionally permissible, continued force is excessive after the prisoner has

complied and control has been restored. See Danley, 540 F.3d at 1309 (“Once a

prisoner has stopped resisting there is no longer a need for force, so the use of force

thereafter is disproportionate to the need.”). Force includes the confinement of a

compliant prisoner in a contaminated cell. See id. Again, crediting Mr. Williams’

version of events, it was excessive to confine him in a contaminated cell overnight

on a pepper-spray-contaminated mattress when he was not causing a disturbance (or

after he ceased to cause a disturbance).3

       4.    Mr. Williams asserted that Warden Barfield committed an Eighth

Amendment violation by failing to intervene and protect him against the use of

excessive force by Captain Harrell and Officer Rickman. Mr. Williams alleged that



2
  Under the Supreme Court’s two-part analysis governing Eighth Amendment challenges to the
conditions of confinement, courts consider (1) whether the conditions complained of are
sufficiently serious, and (2) whether prison officials “acted with a sufficiently culpable state of
mind.” Hudson v. McMillian, 503 U.S. 1, 8 (1992). The standard is deliberate indifference;
negligence does not suffice. See Wilson v. Seiter, 501 U.S. 294, 303 (1991). In Danley, we noted
that conditions of confinement claims typically arise from environmental conditions that generally
affect the inmate population, 540 F.3d at 1309. See, e.g., Chandler v. Crosby, 379 F.3d 1278 (11th
Cir. 2004) (permitting Eighth Amendment conditions of confinement challenge for high
temperatures in prison cells during the summer months).
3
  In the incident report prepared at the time, Captain Harrell and Officer Rickman stated that the
use of force occurred in cell Y1107 and that Mr. Williams was subsequently placed in cell Y2127,
which was clean and uncontaminated. Mr. Williams’ version of events is different.
                                                6
               Case: 16-12077     Date Filed: 01/02/2019    Page: 7 of 8


Warden Barfield told him that chemical agents would be used on him and later

ordered the use of force, but he conceded that he did not see Warden Barfield at his

door when the incident occurred. And in his declaration, Warden Barfield states that

he had no independent recollection of the incident, did not tell Mr. Willams he would

be sprayed without penological justification, and did not witness any use of pepper

spray on Mr. Williams that day. The undisputed relevant facts indicate that Warden

Barfield was not present at Mr. Williams’ cell when the use of force occurred.

Because he was not in a position to intervene in the excessive use of force against

Mr. Williams, Warden Barfield cannot be held liable for failure to intervene. See

Hadley v. Gutierrez, 526 F.3d 1324, 1331 (11th Cir. 2008).

      5. The magistrate judge also concluded, in the report accepted and adopted

by the district court, that any injuries to Mr. Williams from the use of excessive force

were de minimis. See D.E. 171 at 14. In reaching this conclusion, the magistrate

judge reasoned that Mr. Williams did not exhibit physical injuries from the use of

force and did not seek treatment after the incident. We disagree.

      In the months following the incident, Mr. Williams suffered high blood

pressure, constant bad headaches, and paranoia, alleging in his complaint that “any

time [I] saw a high ranking prison official come into [the] confinement wing[,] I go

to thinking that I’m about to be gas[sed] again.” The Supreme Court has told us that

“[a]n inmate who is gratuitously beaten by guards does not lose his ability to pursue


                                           7
              Case: 16-12077      Date Filed: 01/02/2019   Page: 8 of 8


an excessive force claim merely because he had the good fortune to escape without

serious injury.”   Wilkins, 559 U.S. at 38.      High blood pressure and constant

headaches are, in any event, not de minimis injuries that foreclose an excessive force

claim, though they may ultimately limit the amount of damages that can be

recovered.   See id. at 34, 40.     Our circuit precedent is clear, moreover, that

psychological injury—even in the absence of physical injury—may be sufficiently

serious to satisfy the requirement of objective harm. See Thomas, 614 F.3d at 1312.

Accordingly, the absence of serious or permanent physical harm alone does not

defeat Mr. Williams’ claims.

      In sum, Mr. Williams has presented sufficient evidence to establish a genuine

dispute of material fact as to whether the alleged improper use of pepper spray and

the alleged subsequent overnight confinement in a contaminated cell constituted

excessive force under the Eighth Amendment. We affirm the grant of summary

judgment in favor of Warden Barfield, vacate the district court’s order granting

summary judgment in favor of Captain Harrell and Officer Rickman, and remand

for further proceedings.

      AFFIRMED IN PART, REVERSED IN PART.




                                          8